FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In Re: Attorney Discipline            
THOMAS V. GIRARDI; GIRARDI &
                                      
KEESE; WALTER J. LACK; PAUL A.               No. 08-80090
TRAINA; SEAN A. TOPP; ENGSTROM,                ORDER
LIPSCOMB & LACK,
                      Respondents.
                                      
                     Filed June 10, 2008


                         OPINION

KOZINSKI, Chief Judge:

   Professor Rory K. Little, University of California, Hastings
College of the Law, 200 McAllister Street, San Francisco,
California 94102, is appointed as Independent Prosecutor in
this matter. The Clerk will provide a copy of the file in this
matter to Professor Little, including matters filed under seal.
Following a review of the record, Professor Little is autho-
rized to take steps as outlined in the Court’s order of June 9,
2008, which has been docketed in both case number 03-57038
and in this disciplinary docket, number 08-80090. All further
disciplinary proceedings will be maintained on this docket.




                             6973
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.